TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00351-CV



                              Floyd Pleasant Tarvin IV, Appellant

                                                  v.

                        Texas Department of Criminal Justice, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-09-002958, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant Floyd Pleasant Tarvin IV filed his notice of appeal in this Court on

May 26, 2011, complaining of the district court’s dismissal of his suit for want of prosecution, which

was apparently signed on March 26, 2011, and the court’s refusal to grant his motion to reinstate,

filed on April 29, 2011. The clerk’s record was filed on August 11, 2011, but did not include an

order of dismissal. We therefore sent Tarvin notice that it appeared from the record that there had

been no final order signed and questioned whether we could exercise jurisdiction over the appeal.

Tarvin responded to our inquiry, explaining that several documents—the dismissal order, the district

court’s notice of the dismissal hearing, the district court’s notice that the cause had been dismissed,

Tarvin’s motion for an injunction, and Tarvin’s motion for the appointment of counsel—were

missing from the clerk’s record, copying the district clerk on his letter.
                After reviewing Tarvin’s letter, this Court asked the district clerk to send a

supplemental clerk’s record containing the dismissal order, as well as the other documents Tarvin

noted were missing. The district clerk sent a supplemental record, but that record was identical to

the original clerk’s record and did not contain any additional documents. This Court sent a letter to

the district clerk, asking that a supplemental record containing the dismissal order, the notice of the

dismissal hearing, the notice of the dismissal order, Tarvin’s motion for an injunction, and Tarvin’s

motion for appointment of counsel be filed no later than June 10, 2013.

                On June 26, rather than filing a supplemental record as requested, the district clerk’s

office responded with a letter stating:

        The only document on file with us is the Dismissal for Want of Prosecution Order,
        the trial notice for want of prosecution hearing, [sic] is not filed with us unless it
        comes back.

        A copy of the notice is attach[ed] to a brief [Tarvin] filed along with the a [sic]
        Motion for Preliminary Injunction and Appellant’s Motion for Appointment of
        Counsel document is on file.

On July 3, we sent another letter to the district clerk’s office, again asking that a supplemental clerk’s

record containing the omitted documents be filed no later than July 15, but no record or other

response has been filed.

                We therefore order the district clerk to file a supplemental clerk’s record containing

the dismissal order, the notice of a dismissal hearing, the notice of the dismissal order, Tarvin’s

motions for an injunction, and Tarvin’s motion for appointment of counsel, along with any exhibits

or other attachments. If the record does not contain one or more of those documents, the district

clerk is instructed to send a letter along with the supplemental record explaining which documents



                                                    2
are missing. The supplemental record and any explanatory letter must be received by this Court no

later than July 25, 2013.

               It is ordered July 18, 2013.



Before Justices Puryear, Rose and Goodwin




                                               3